DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the Application filed on 04/03/2020
Application is a 371 of PCT/US18/54650 10/05/2018
Application claims a Domestic Priority date of 10/05/2017
Claims 1, 14 and 16 are independent
Claims 1-24 are pending

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/09/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1 - 24 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Menon et al. (WIPO WO 2016/154445 A1 – September 29, 2016) U.S. Patent Publication Number 2018/0052050 A1 is used for citation purpose.

Regarding Claims 1, 14 and 16, Menon discloses a translucent imaging system (Fig 2A – imaging device 202), comprising: 
a translucent window (Fig 2A – polychromat 220) with imperfections configured to be exposed to light from a scene (In ¶0060 Menon discloses that the diffractive filter or polychromat can be patterned and transparent or semi-transparent and he further discloses that the filter can have an array of pixels each having a physical height which varies to determine a specific diffractive effect on incoming height); 
an image sensor (Fig 2A – sensor array 210) coupled to an edge of the translucent window and configured to collect scattered light that is scattered by the imperfections in the translucent window as data (In ¶0086 Menon discloses that the sensor image at each value of the (x’, y’, λ) can be collected and stored; Figs 1B-1D shows the diffractive having different patterns and discloses that this is multilevel diffractive structure; further in ¶0087 Menon discloses that the polychromat 320 can semi-transparent and cab be made of variety of materials like PMMA, PET, TAC and other transparent oxides and it is (deterministic or random) patterned to diffract light); and 
a processor configured to apply computations to the data collected by the image sensor to produce an image of the scene (In ¶0063, Menon discloses that the device can include a data processor adapted to reconstruct the intermediate image from the dispersed sensor image using the transfer function).

Regarding Claims 2 and 17, Menon discloses wherein the processor is calibrated based on the imperfections of the translucent window (Menon discloses this in ¶0078 - ¶0082 where he discloses that the image received at the sensor array is a dispersed image and can be reconstructed into a spatial image.  The polychromat can process a Fourier transform of a color image and form a dispersed image and the intermediate image is diffracted by the polychromat.  The transfer function can be calibrated and the intermediate image can be reconstructed via equation 3.  Menon also discloses other methods of calibration.).

Regarding Claims 3, 15 and 18, Menon discloses wherein the processor employs a space- variant point-spread function (SV-PSF) to identify a point source position of the scattered light in the scene (Menon discloses this in Figs 5-7 and in ¶0092 - ¶0093 where he discloses and illustrates examples of plurality of point-spread functions that represent response of a polychromat at various wavelengths and angles).

Regarding Claims 4 and 19, Menon discloses wherein the processor is calibrated by measuring a SV-PSF as related to the imperfections (Menon discloses in Figs 5-7 and in ¶0092 - ¶0093 that the point-spread function is in response to the angles and wavelengths of a polychromat.  And also discloses that the transfer function is calibrated using the transfer function – which shows that Menon discloses the limitation as claimed in Claims 4 and 19).

Regarding Claims 5 and 20, Menon discloses a plurality of image sensors (Menon discloses in his entire disclosure about image sensor array – which indicates a plurality of image sensors) wherein each of the plurality of image sensors is coupled to the translucent window at a peripheral edge of the translucent window (Menon discloses in Figs 1B-1C where the diffractive filter 108 is made of transparent or semi-transparent material.  The figures clearly disclose that the semi-transparent patterned diffractive filter is coupled to the image sensors at the edges).

Regarding Claim 6, Menon discloses wherein the transparent window has a reflective material coated on at least a portion of edges not occupied by the image sensor (Menon discloses in ¶0137 that the diffractive element was formed of a transparent dielectric material coated on a fused silica substrate via gray-scale lithography.  Fig 1C shows the portion of the material not occupied by the sensor as shown in the figure below.).

    PNG
    media_image1.png
    376
    366
    media_image1.png
    Greyscale


Regarding Claim 7, Menon discloses wherein the imperfections of the translucent window are randomly distributed throughout the translucent window (In ¶0087 Menon discloses that the polychromat 320 can semi-transparent and cab be made of variety of materials like PMMA, PET, TAC and other transparent oxides and it is (deterministic or random) patterned to diffract light).

Regarding Claim 8, Menon discloses wherein the translucent imaging system comprises a single translucent window (Fig 3 – imaging device 302 can include sensor array 310 and polychromat 320), the scattered light is composed of light with multiple wavelengths, and the processor produces the image of the scene using the scattered light from the single translucent window (Menon discloses in ¶0049 that the imaging device can perform imaging with multiple wavelengths or with multiple spectral band).

Regarding Claim 9, Menon discloses wherein the processor is configured to reconstruct a viewable image of the scene (In Fig 14B and in ¶0110 Menon discloses an intensity image that has been reconstructed by multiplying the extracted spectral distribution and a simulated spectral point spread function at various angles).

Regarding Claim 10, Menon discloses wherein the processor is configured to classify a raw image of the scene (In ¶0067 and in ¶0076 Menon discloses that “raw” image data is data captured by the image sensor.).

Regarding Claim 11, Menon discloses wherein the system does not employ a filter to filter the scattered light (Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image, it is clear that Menon does not employ a filter to filter the scattered light.).

Regarding Claim 12, Menon discloses wherein the translucent window forms a flat surface (Fig 1B – the diffractive element 108 is almost “flat” to the human eye).

Regarding Claim 13, Menon discloses herein the translucent window forms a curved surface (In ¶0070 Menon discloses that the diffractive filter can be a multilevel diffractive structure and this can be interpreted to be a curved structure).

Regarding Claim 21, Menon discloses wherein the fraction of the light is reflected between two surfaces of the translucent window before impinging upon the image sensor (In ¶0127 and in Fig 21B Menon discloses that the diffractive element 2108 (diffractive element is known to alter and control light path) and sensor 2110 and how the angle α has changed relative to location of the sensor.  This also clearly shows that the light has impinged on two surfaces before reaching the sensor). 

Regarding Claim 22, Menon discloses wherein the imperfections of the translucent window are not visible (In ¶0060 Menon discloses about the diffractive filter and the pattern and discloses that the diffractive filter can have pixel heights ranging from 0µm to 15 µm which is clearly not visible to the human eye).

Regarding Claim 23, Menon discloses wherein the fraction of the light only passes into one translucent window (Fig 3 – imaging device 302 can include sensor array 310 and polychromat 320) to produce the image of the scene (Menon discloses in ¶0049 that the imaging device can perform imaging with multiple wavelengths or with multiple spectral band).

Regarding Claim 24, Menon discloses wherein the fraction of the light does not pass through a filter to produce the image of the scene (Since Menon’s entire disclosure is about an image capturing device comprising a sensor array and a polychromat which can be configured to diffract the intermediate image according to a transform function to produce a dispersed sensor image onto a sensor array, the dispersed sensor image representing a spatial code of the intermediate image, it is clear that Menon does not employ a filter to filter the scattered light.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PADMA HALIYUR whose telephone number is (571)272-3287.  The examiner can normally be reached on Monday-Friday 7AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 571-272-7406.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/PADMA HALIYUR/             Primary Examiner, Art Unit 2698